DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 	Claims 1-20 are pending.   Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed 9/21/2020.

Withdrawal of Claim Rejections
Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 1 and 12 recite the limitation “the inner layer being bonded to the out layer in both the active state and the non-active state.”  The specification fails to describe “the inner layer being bonded to the out layer in both the active state and the non-active state.”  The term “bonded” appears once in the specification.   However, this usage relates to a sealant layer adhering to itself.   Applicant fails to point to any support in the specification for any instance where the outer layer bonds to an inner layer.  
	Claims 2-11 and 13-19 are rejected insofar as they depend from claims 1 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (WO 02/07512 A1) in view of Munagavalasa et al. (US 2005/0005504) and Riis et al. (US 2017/0174405).
Regarding claim 1, Lawson et al. teaches an insect control pouch.  See Title.   “[T]he pouch is formed by folding a strip of polymeric film upon itself.”  Para. [0011].   “An inside surface of at least one of the walls is coated with a vaporizable active.  The term ‘coated’ is defined to include all means of surface treating such that a surface carries the material with which it is coated.”  Para. [0010].  Further, “[t]he interior surface of the pouch can be textured, corrugated, or otherwise modified to increase its surface area, thus providing the ability to hold a greater amount of volatile active than would otherwise be the case, extending the time over which volatile remains to be release from an opened pouch.” Para. [0014].   Lawson et al. teaches an inner layer bound to an outer layer.  See para. [0025].  “For the inside layer, the material must also be such as to readily release the vapors when exposed to the air.”  Para. [0026].  Further, Figure 12 illustrates the insecticide 520 within the inner layer 507.  This reads on “an inner layer adjacent to at least a portion of the outer layer and including a volatile material therein, the inner layer being bonded to the outer layer in both the active state and non-active state.”  
	Lawson et al. does not teach “an upper layer including a first side and a second side, the first side of the upper layer being adjacent to at least a portion of the inner layer,” and “wherein the multi-layer article is folded upon itself in the non-active state so that at least a first portion of the second side of the upper layer is disposed on a top of a second portion of the second side of the upper layer.”
Munagavalasa et al. teaches “[a] volatile liquid insect control agent is disposed on a substantially non-permeable surface 20 of a sheet 23.”  Para. [0025].  Munagavalasa et al. also teaches “[a] peripheral barrier 44 may be provided to one or both of the surfaces 26, 29.  The peripheral barrier 44 may be provided to prevent the volatile liquid from migrating off the surface 26.”  The peripheral barrier 44 reads on “an upper layer including a first side and a second side, the first side of the upper layer being adjacent to at least a portion of the inner layer.”  Munagavalasa et al. also teaches that the sheet 23 may be folded.  See para. [0026] and Fig. 7.  The opposed faces maybe held “together in a releasable sealing manner to inhibit pre-usage volatilization of the control agent.”   Para. [0028].  This reads on “wherein the multi-layer article is folded upon itself in the non-active state so that at least a first portion of the second side of the upper layer is disposed on a top of a second portion of the second side of the upper layer.”  Munagavalasa et al. teaches a releasable heat seal 50 is essentially a weld that temporarily joins [opposing faces] together . . . until a user . . . pulls the faces  . . . apart without tearing the same.”  Para. [0032].  This reads on “wherein the first portion and the second portion of the upper layer are heat-sealed in the non-active state.”  
	Munagavalasa et al. does not teach “wherein the volatile material includes an active agent and the inner layer and the active agent have a relative energy difference greater than 0.5.”
	Riis et al. relates to anti-scalping packing film.   See Title.  Scalping refers to migration of the drug or patch components from the patch to packaging structure. See para. [0004].   Prevention of scalping for interior surface layers and surface contact layers is desirable for transdermal patches.  See id.  To this end, Riis et al. discloses “[u]sing RED [relative energy difference] values is a simple way to evaluate how “good” a solvent or active will be for a given polymer . . . Preferably, the RED values of one or more of the excipients for the ethylene norbornene copolymer are 0.5 or greater. More preferably, the RED values are 0.6, 0.7, 0.8,
0.9, or 1 or greater. The RED values for excipients can be obtained generally as described above with regard to the pharmaceutical active agents.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Lawson et al., Munagavalasa et al. and Riis et al. to arrive at the claimed invention.   In this case, both Lawson et al. and Munagavalasa et al. teach similar insect control devices that not only comprise the same if not similar materials but are also foldable so as to provide active and non-active states.  For example, the devices include a volatile active that is coated or disposed on one side of an outer layer.  The references also recognize the need or design incentive to keep the volatile active in place.  In this regard, Lawon et al. teaches modifying the inner surface and having the layer bound, and Munagavalasa et al. teaches the use of a peripheral barrier.  Thus, the prior art differs from the references in that not all the limitations are taught in one reference but they are otherwise encompassed by the combination of references and an ordinarily skilled artisan would have implemented the claimed variation of the prior art in a predictable manner to result in the claimed invention.  Specifically, the incorporation of a peripheral barrier to the device of Lawson et al. would have been predictable.   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
	Further, one of ordinary skill in the art would have found motivation from the teachings of Riis et al. to modify the combined teachings of Lawson et al. and Munagavalasa et al. so as to prevent scalping.  In this instance, an ordinarily skilled artisan would incorporate providing materials, namely the active agent and the layer materials, having relative energy differences as taught by Riis et al. and had a reasonable expectation of success in so doing.  Accordingly, the claimed subject matter would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination Lawson et al., Munagavalasa et al. and Riis et al.   
Incidentally, insofar as it would be argued that Lawson et al. does not teach “an inner layer . . . including a volatile material therein.”1  Munagavalasa et al. teaches “[a] volatile insect control is disposed between [first and second substantially non-permeable] surfaces, para. [0010], and “[t]he insect control agent may include a solvent in which the transfluthrin or other composition may be dissolved.”  Para. [0030].  This would read on “an inner layer adjacent to at least a portion of the outer layer and including a volatile material therein.”  The term “layer” is not specifically defined in the specification and thus is given its broadest reasonable interpretation, which includes “one thickness, course of fold laid or lying over another.”2 
Regarding claim 10, although Munagavalasa et al. does not expressly teach “wherein the multi-layer article has a peel strength between about 2 N and about 50 N, the peel strength being an average load strength capable of separating a heat seal between the first and second portion of the upper layer,” because Munagavalasa et al. teaches that the user may peel apart the heat seal, it would appear that the reference product appears to be substantially identical to that claimed and is presumed to read on this claim absent evidence to the contrary.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
Regarding claim 2, Lawson et al. teaches orientated high density polyethylene.  See para. [0052].
Regarding claims 3 and 12, Munagavalasa et al. teaches the sheet 23 comprising transparent OPET (oriented polyethylene terpthalate), which reads on “a high crystalline polymer structure.”  See para. [0026].  Munagavalasa et al. also teaches that “[p]olyester and nylon films tend to be suitable materials for the sheet 23 . . .  [and] that the present invention encompasses polypropylene, polyethylene, other polymer, or materials or laminations of the above materials so long as such materials, in combination with a given volatile liquid, satisfy the requisite at least about 5 dynes/cm2 differential.”  Para. [0027].  That being said, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art to optimize these materials for each of the layers as result-effective variables for achieving the desired dyne level differential.  See para. [0026].

Claims 4-9, 11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (WO02/07512 A1) in view of Munagavalasa et al. (US 2005/0005504) and Riis et al. (US 2017/0174405) as applied to claims 1-3, 10 and 12 above, and further in view of Munagavalasa (WO 00/74490A1) and Dujardin et al. (US 2015/0072862).
	Teachings of Lawson et al., Munagavalasa et al. and Riis et al. are discussed above.
	Regarding claims 4 and 13, Dujardin et al. relates to multilayered films capable of releasing active ingredients over a limited period of time.  See Title.  In this regard, Dujardin et al. teaches “outer layers of the multilayered films of the present disclosure may for example include polyethylene homo- and copolymers as water-insoluble polymers including low density polyethylene (LDPE), high density polyethylene (HDPE) . . . .copolymers of ethylene and another hydrocarbon as for example ethylene vinyl acetate (EVA), ethylene acrylic and (EAA), or blends thereof.”  Para. [0055].  Dujardin et al. further teaches the use of polyolefin materials.  Dujardin et al. also teaches nylon as a middle layer.  See paras. [0065] and [0067].  
	Regarding claims 5, 6, 14 and 15, Munagavalasa teaches that “[t]he control agent may include a solvent in which the transfluthrin or other composition may be dissolved.”  Para. [0030].  Examples include dipropylene glycol dimethyl ether.  Id.
Regarding claim 11, although Munagavalasa does not expressly teach “wherein the active agent and the inner layer have a relative energy difference between 0.5 and 15,”  a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 7 and 16, although Munagavalasa does not expressly teach “wherein the multi-layer article is initially dosed with about 110 mg of the active agent,” the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claims 8, 9, 17 and 18, although Munagavalasa does not expressly teach the release rates as claimed, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Alternatively, although these ranges are not expressly taught, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 19 although Munagavalasa et al. does not expressly teach “wherein the multi-layer article has a peel strength between about 2 N and about 50 N, the peel strength being an average load strength capable of separating a heat seal between the first and second portion of the upper layer,” because Munagavalasa et al. teaches that the user may peel apart the heat seal, it would appear that the reference product appears to be substantially identical to that claimed and is presumed to read on this claim absent evidence to the contrary.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Incidentally, Figure 12 illustrates that when the device is folded the volatile active 520 is within the inner layer 507.
        2 Merriam-Webster.com Dictionary, s.v. “layer,” accessed December 29, 2021, https://www.merriam-webster.com/dictionary/layer.